IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00230-CV

COLETTE SAVAGE,
                                                             Appellant
v.

MARK SAVAGE,
                                                             Appellee



                           From the 66th District Court
                                Hill County, Texas
                           Trial Court No. CV219-18DC


                           MEMORANDUM OPINION


      On July 16, 2018, appellant, Colette Savage, filed her notice of appeal in this matter,

challenging a judgment signed by the trial court on July 6, 2018. In her docketing

statement, appellant indicated that she filed a motion to reinstate in the trial court;

however, she did not note when that motion was filed. Because appellant did not

establish that her motion to reinstate was timely filed in the trial court, and because we

do not have a Clerk’s Record in this matter, we cannot conclude that Texas Rule of
Appellate Procedure 35.1(a) applies, thereby extending the time to file the appellate

record to within 120 days after the judgment was signed. See TEX. R. APP. P. 35.1 (noting

that the appellate record must be filed within sixty days after the judgment is signed,

unless Rules 26.1(a), (b), or (c) apply). Accordingly, the appellate record was due to be

filed on September 4, 2018. See id.

       On September 10, 2018, the Clerk of this Court notified appellant that the Clerk’s

Record has not been filed in this Court because appellant “has failed to pay or make

arrangements to pay the clerk’s fee for preparation of the record.” The Clerk further

noted that appellant must pay or make arrangements to pay the clerk’s fees and notify

this Court of the actions taken within twenty-one days of September 10, 2018, or else “this

appeal may be dismissed for want of prosecution.”

       Texas Rule of Appellate Procedure 37.3(b) provides that if an appellant fails to pay

or make arrangements to pay the clerk's fee for preparation of the record, the Court may

“dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. The court must give the appellant a reasonable opportunity to

cure before dismissal.” Id. at R. 37.3(b). To date, the record does not reflect that appellant

has paid or made arrangements to pay for the Clerk's Record or that appellant is entitled

to proceed without payment of costs. Therefore, pursuant to Rule 37.3(b), we hereby

dismiss this appeal for want of prosecution. See id.




Savage v. Savage                                                                        Page 2
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 24, 2018
[CV06]




Savage v. Savage                                             Page 3